887 F.2d 1079Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ray FRITTS, Plaintiff-Appellant,v.UNITED STATES PAROLE COMMISSION, Defendant-Appellee.
No. 89-7578.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 14, 1989.Decided:  Sept. 26, 1989.

Ray Fritts, appellant pro se.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Ray Fritts, an inmate at the Springfield Medical Center in Springfield, Missouri, brought this action alleging that members of the United States Parole Commission, the Commission's general counsel, several federal judges, and other federal officials had him committed following his incarceration at the Federal Correctional Institution at LaTuna, Texas, in order to "murder" him.  He requested that criminal proceedings be instituted against some of these federal officials for his "murder" and further requested that they be executed for their "crimes."    The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  We affirm.


2
Fritts's request for criminal prosecution of federal officials does not state a judicially cognizable "case or controversy," as citizens do not have a protected interest in obtaining the criminal prosecution of others.  Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).  Therefore, this claim was properly dismissed.


3
Further, if Fritts's complaint is construed as a habeas action pursuant to 28 U.S.C. Sec. 2241 directing the Parole Commission to release him from custody, it is subject to dismissal for lack of jurisdiction because the proper defendant would be the warden of the Springfield facility, his custodian, and the district court has no jurisdiction over Fritts's custodian.    See Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 494-95 (1973);  Billiteri v. United States Board of Parole, 541 F.2d 938, 946-48 (2d Cir.1976).  We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
AFFIRMED.